Citation Nr: 0523539	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  04-07 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The appellant has claimed military service from April 1943 to 
August 1944.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 decision of a Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  A notice of disagreement was filed in September 
2003, a statement of the case was issued in February 2004, 
and a substantive appeal was received in March 2004.


REMAND

The appellant is claiming VA disability pension benefits.  
Entitlement to such benefits depends on the nature of a 
claimant's service.  For purposes of this case, the Board 
points out that service as a Philippine Scout is included for 
pension, compensation, dependency and indemnity compensation 
and burial allowances, except for those inducted between 
October 6, 1945 and June 30, 1947, inclusive, which are 
included for compensation benefits, but not for pension 
benefits.  Service in the Commonwealth Army of the 
Philippines from and after the dates and hours when called 
into service of the Armed Forces of the United States by 
orders issued from time to time by the General Officer, U.S. 
Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for 
compensation benefits, but not for pension benefits.  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included for compensation benefits, but not pension or burial 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.7(p), 3.40(b) 
and (c).  Active service will be the period certified by the 
service department.  38 C.F.R. § 3.41.

The RO has denied the appellant's claim based on a finding 
that the appellant had recognized guerrilla service.  
However, the claims file does not include any certification 
of service from the service department.  In view of the fact 
that the appellant might be eligible for pension if he had 
service as a Philippine Scout, the Board believes that 
official verification should be obtained to ensure that a 
determination on the appellant's claim is based on accurate 
information regarding the nature of his service. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The service department should be 
requested to verify whether or not the 
appellant has service as a Philippine 
Scout and, if so, to furnish the dates of 
such service. 

2.  After completion of the above, the 
claims file should be reviewed.  If the 
benefit sought remains denied, then the 
appellant should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



